MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D), this                          Mar 13 2019, 8:40 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                        CLERK
                                                                      Indiana Supreme Court
purpose of establishing the defense of res judicata,                     Court of Appeals
                                                                           and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Kelley Yeager Baldwin                                    Nicole A. Zelin
Yeager Good & Baldwin                                    Pritzke & Davis, LLP
Shelbyville, Indiana                                     Greenfield, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Eric L. Fields,                                           March 13, 2019
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          18A-JP-2032
        v.                                                Appeal from the Hancock Circuit
                                                          Court
Lindsay N. Slaven,                                        The Hon. R. Scott Sirk, Judge
Appellee-Respondent.                                      Trial Court Cause No.
                                                          30C01-1702-JP-63



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019                Page 1 of 13
                                          Case Summary
[1]   Appellant-Petitioner Eric Fields (“Father”) is the biological father of A.F., born

      to Appellee-Respondent Lindsay Slaven (“Mother”) in 2013. In late 2016,

      Mother and Father ended their romantic relationship and Mother moved out

      with A.F. In February of 2017, Father petitioned to establish his paternity of

      A.F. In July of 2018, the trial court issued its final order, which (1) established

      Father’s paternity of A.F., (2) awarded primary physical custody of A.F. to

      Mother, (3) set a parenting-time schedule, (4) ordered Father to pay $173.50 per

      week in child support, (5) made child support retroactive to the filing of the

      paternity petition, and (6) ordered Father to pay half of A.F.’s uninsured

      medical expenses through July of 2018. Father contends that the trial court

      abused its discretion in awarding Mother primary physical custody of A.F. and

      in setting the parenting-time schedule. Father also contends that the trial court

      erred in calculating his child-support obligation and making it retroactive and in

      ordering him to pay for half of A.F.’s uninsured medical expenses through July

      of 2018. Because we disagree with all of Father’s contentions, we affirm.



                            Facts and Procedural History
[2]   Mother and Father began dating in February of 2009 and, on June 22, 2013,

      Mother gave birth to A.F. Mother and Father agreed that Mother would leave

      her job at the prosecutor’s office to stay home and care for A.F. Mother

      scheduled all of A.F.’s medical appointments, paid for all her medical care, and

      purchased all of her clothing. During the first two years of A.F.’s life, Father

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 2 of 13
      was a police officer with the Greenfield Police Department, working third shift

      and sleeping during the day. At the time, Father also operated Fields Tree

      Service, which he had founded. Eventually, Father left the police department

      to work for Fields Tree Service full time.

[3]   Mother and Father continued to reside together with A.F. until November of

      2016, when Mother and A.F. moved out of Father’s home, eventually settling

      into an apartment. On February 17, 2017, Father petitioned to establish his

      paternity of A.F. In the months following November of 2016, A.F. lived with

      Mother, and Father spent time with A.F. while Mother was at work but did not

      exercise any overnight parenting time.

[4]   On May 19, 2017, a preliminary hearing was held, after which the trial court

      adopted a provisional agreement the parties had reached, in which the parties

      apparently agreed that Father would pay $175.00 per week in child support.

      On July 9, 2017, the trial court entered a temporary order providing Father

      regular parenting time with A.F. and holiday parenting time as agreed upon by

      the parties or, in the absence of an agreement, pursuant to the holiday

      parenting-time schedule set forth in the Indiana Parenting Time Guidelines

      (“the Guidelines”). The temporary order also provided that, retroactive to May

      19, 2017, Father would pay $175.00 per week in child support directly to

      Mother.

[5]   On January 3, June 11, and July 9, 2018, the trial court held a final hearing.

      Father testified that he was a 34% owner of Fields Tree Service and was paid

      $1000.00 per week. In 2017, Father received $59,000.00 from Fields Tree

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 3 of 13
      Service. Christopher Borgman testified that he owned fifteen percent of Fields

      Tree Service and received $1000.00 per month from the business. Mother

      testified that although she is a 51% owner of Fields Tree Service, she had done

      no work for and had received no compensation from the business since leaving

      Father in November of 2016. Mother submitted two child support obligation

      worksheets, one of which, Exhibit M, calculated Father’s weekly income at

      $1634.00. The income figure is based on the $59,000.00 Father received from

      Fields Tree Service in 2017 and a depreciation expense of $25,952.04 allocated

      to him as additional income.

[6]   On July 24, 2018, the trial court entered its order establishing paternity in

      Father and awarding Mother primary physical custody of A.F. The trial court

      ordered that Father was to exercise parenting time with A.F. from 6:00 p.m. on

      Friday through 6:00 p.m. on Sunday on alternate weekends and on Wednesday

      evenings for up to four hours. Additionally, the trial court ordered that Father

      was to have the opportunity to care for A.F. whenever Mother was working

      and that Father could pick her up directly from school. As for holidays and

      special days, the trial court ordered that each party was to have holiday/special

      days and extended parenting time as provided for in the Guidelines, as

      amended in January of 2017 or thereafter. Finally, the trial court ordered that

      Father pay child support of $173.50 per week (based on an income of $1634.00

      per week), that child support be retroactive to the filing of the paternity petition,

      and that Father pay half of A.F.’s uninsured medical expenses through July of

      2018.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 4 of 13
                                 Discussion and Decision
                                I. Primary Physical Custody
[7]   Father contends that the trial court abused its discretion in awarding Mother

      primary physical custody of A.F., arguing that it should have awarded him at

      least joint physical custody, if not primary physical custody. Once paternity has

      been established in a paternity action,

              [t]he court shall determine custody in accordance with the best
              interests of the child. In determining the child’s best interests,
              there is not a presumption favoring either parent. The court shall
              consider all relevant factors, including the following:
                  (1) The age and sex of the child.
                  (2) The wishes of the child’s parents.
                  (3) The wishes of the child, with more consideration given to
                  the child’s wishes if the child is at least fourteen (14) years of
                  age.
                  (4) The interaction and interrelationship of the child with:
                       (A) the child’s parents;
                       (B) the child’s siblings; and
                       (C) any other person who may significantly affect the
                       child’s best interest.
                  (5) The child’s adjustment to home, school, and community.
                  (6) The mental and physical health of all individuals involved.
                  (7) Evidence of a pattern of domestic or family violence by
                  either parent.
                  (8) Evidence that the child has been cared for by a de facto
                  custodian[.]
      Ind. Code § 31-14-13-2.


      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 5 of 13
[8]   That said,

              [a] child custody determination falls within the sound discretion
              of the trial court, and its determination will not be disturbed on
              appeal absent a showing of abuse of discretion. In Re
              Guardianship of R.B., 619 N.E.2d 952, 955 (Ind. Ct. App. 1993).
              We are reluctant to reverse a trial court’s determination
              concerning child custody unless the determination is clearly
              erroneous and contrary to the logic and effect of the evidence. Id.
              We do not reweigh evidence nor reassess witness credibility, and
              we consider only the evidence which supports the trial court’s
              decision. Wallin v. Wallin, 668 N.E.2d 259, 261 (Ind. Ct. App.
              1996).
      Spencer v. Spencer, 684 N.E.2d 500, 501 (Ind. Ct. App. 1997). Although the trial

      court here did not make detailed findings supporting its custody determination,

      we have concluded that these are not required. In re Marriage of Ford, 470

      N.E.2d 357, 363 (Ind. Ct. App. 1984) (“[T]he statute only requires that the

      court consider all relevant factors. Specific findings on each of the listed factors

      are not required.”), trans. denied. Moreover, “we will affirm the judgment of the

      trial court on any basis that the record will sustain.” Sasso v. Warsaw Orthopedic,

      Inc., 45 N.E.3d 835, 840 (Ind. Ct. App. 2015), trans. denied.


[9]   Father contends that the trial court abused its discretion in granting Mother

      primary physical custody of the now-five-year-old A.F. To get straight to the

      point, we conclude that Father has not established that Mother has fallen short

      as A.F.’s primary caregiver, a role which she has filled since A.F.’s birth in

      2013. Soon after A.F.’s birth, Mother and Father agreed that Mother would

      leave her job at the prosecutor’s office to stay home and care for A.F., which

      she did for over three years. During A.F.’s infancy and toddler years, Mother
      Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 6 of 13
       scheduled and paid for all of her medical appointments; purchased all of her

       clothes; bathed, fed, and cleaned up after her; took care of her; and played with

       her. In contrast, during the first two years of A.F.’s life, Father worked third

       shift which necessitated that he slept during the day. While Father and Mother

       lived together, Father also owned and operated Fields Tree Service, demanding

       even more of his time.

[10]   The record also supports a conclusion that Mother has provided A.F. with a

       safe, comfortable, stable, and nurturing environment since her relationship with

       Father ended. After moving out of Father’s home, Mother has maintained

       consistent employment, allowing her to support and now provide medical

       insurance to A.F. Since March of 2018, Mother and A.F. have been living with

       Mother’s boyfriend and his three children, a move that has caused A.F. to

       “grow[] immensely.” Tr. Vol. III p. 17. Mother and A.F.’s current living

       arrangement provides A.F. with consistency and routine. Mother plans to

       enroll A.F. in the Greenfield school system, which would allow her to maintain

       relationships with her preschool classmates. In summary, there is ample

       evidence that Mother is an excellent parent, well able to provide for, and

       otherwise care for, A.F.

[11]   Father points to evidence that A.F. is close to Father’s other child and that

       Mother has “exposed” A.F. to her relationships with other men. The trial

       court, however, is in the best position to assign the appropriate weight to this

       evidence, and, as mentioned, we will not reweigh it. See Spencer, 684 N.E.2d at

       501. Father has failed to establish an abuse of discretion in this regard.


       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 7 of 13
                                         II. Parenting Time
[12]   Father contends that the trial court abused its discretion in not awarding him

       more parenting time. “A noncustodial parent is entitled to reasonable

       parenting time rights unless the court finds, after a hearing, that parenting time

       might […] endanger the child’s physical health and well-being; or […]

       significantly impair the child’s emotional development.” Ind. Code § 31-14-14-

       1. As Father notes, the Guidelines “are applicable to […] paternity cases and

       cases involving joint legal custody where one person has primary physical

       custody.” Ind. Parenting Time Guidelines, Preamble (C)(1).

               [D]ecisions involving visitation rights are committed to the sound
               discretion of the trial court and will be reversed on appeal only
               upon a showing of an abuse of discretion. Matter of Paternity of
               Joe (1985), Ind. App., 486 N.E.2d 1052, 1055.
                   “An abuse of discretion exists, as a general rule, where the
                   trial court’s decision is clearly against the logic and effect
                   of the facts and circumstances before the trial court or the
                   reasonable, probable and actual deductions to be drawn
                   therefrom. K.B. v. S.B. (1981), Ind. App., 415 N.E.2d 749.
                   Put differently, this court will find no abuse of discretion if
                   there is substantial probative evidence to support the
                   conclusion of the trial court. Griffith v. Webb (1984), Ind.
                   App., 464 N.E.2d 384.... The trial court’s discretion is
                   limited in a case such as the present case, however, to the
                   extent that it must be exercised in furtherance of the child’s
                   best interests.”
               Matter of Joe, 486 N.E.2d at 1055.
       Matter of Paternity of A.R.R., 634 N.E.2d 786, 788–89 (Ind. Ct. App. 1994).




       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 8 of 13
[13]   As mentioned, the trial court ordered that Father was to have Guideline-

       mandated parenting time with A.F., having her every other weekend and for

       four hours every Wednesday evening. See Parent. G. (II)(D). Additionally, the

       trial court ordered that Father was to have the opportunity to care for A.F.

       whenever Mother was working on weekdays, without limitation.

[14]   Father’s argument is premised on his claim that he was awarded only the bare

       minimum parenting time allowed by the Guidelines, which, as seen above, is

       not the case. That said, Father seems to argue that the trial court should have

       awarded him additional overnight parenting time on alternate Sundays and

       every Wednesday, so as to eliminate the need to return A.F. to Mother’s in the

       evening only to have to pick her up again the next morning. While Father is

       correct that the current schedule involves some extra driving on his part when

       A.F. is not in school, it is worth noting that to the extent that this is an issue, it

       is only because Father has already been granted additional parenting time

       during the week.

[15]   As Mother points out, there is no evidence that the temporary schedule (which

       is similar to the one in the final order) caused A.F. any problems or was unduly

       inconvenient for either parent. Moreover, even with A.F. having started

       kindergarten in the Fall of 2018, Father will still have parenting time with her

       every day after school, time which is, again, in excess of what Father is entitled

       to pursuant to the Guidelines. In the end, we see the trial court’s order as

       reasonably accommodating the needs of all while allowing Father to have




       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 9 of 13
       significantly more parenting time with A.F. than provided by the Guidelines.

       Father has failed to establish an abuse of discretion in this regard.

                     III. Child Support and Medical Payments
[16]   Finally, Father contends that the trial court erred in (1) setting his child-support

       obligation, (2) ordering it to be retroactive to February 17, 2017, and (3)

       ordering him to pay one-half of A.F.’s uninsured medical expenses through July

       9, 2018.

               On review, “[a] trial court’s calculation of child support is
               presumptively valid.” Young v. Young, 891 N.E.2d 1045, 1047
               (Ind. 2008) (citing Kondamuri v. Kondamuri, 852 N.E.2d 939, 949
               (Ind. Ct. App. 2006)). “[R]eversal of a trial court’s child support
               order deviating from the appropriate guideline amount is merited
               only where the trial court’s determination is clearly against the
               logic and effect of the facts and circumstances before the trial
               court.” Kinsey v. Kinsey, 640 N.E.2d 42, 43 (Ind. 1994) (citing
               Humphrey v. Woods, 583 N.E.2d 133, 134 (Ind. 1991)). Upon the
               review of a modification order, “only evidence and reasonable
               inferences favorable to the judgment are considered.” Kinsey,
               640 N.E.2d at 44 (string citation omitted). The order will only be
               set aside if clearly erroneous. Id.
       Bogner v. Bogner, 29 N.E.3d 733, 738 (Ind. 2015).

                                  A. Amount of Child Support
[17]   Father contends that the trial court erred in finding that he has $1634.00 per

       week in gross income. While Father acknowledges that he received $59,000.00

       from Fields Tree Service in 2017, he claims that it was error to assign him the

       entire depreciation expense for 2017 of $25,952.04 when he only owns 34% of

       the business. Despite Father’s minority interest in Fields Tree Service, there is

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 10 of 13
       ample evidence that the other owners have little to do with the business and

       receive relatively little or no benefit from it. The name of the business is, after

       all, “Fields Tree Service,” and Father testified that he founded the company

       and only made Mother a majority owner because his position as a policeman at

       the time prevented him from owning a business. Mother has had no

       involvement with Fields Tree Service since 2016 and Borgmann’s duties seem

       to be limited to some bookkeeping, or “reconciling the checkbook.” Tr. Vol. II

       p. 82. As for benefitting from the operation of Fields Tree Service, Father

       received $59,000.00 from the business in 2017, Borgmann received $12,000.00,

       and Mother received nothing. Despite who the owners of Fields Tree Service

       are on paper, all indications are that Father essentially runs the business with no

       input from Mother and little from anyone else, while receiving far more

       financial benefit than any other person, including Mother, who gets nothing.

       Under the circumstances, we cannot say that the trial court erred in allocating

       the entire depreciation expense of $25,952.04 to Father for purposes of

       calculating his income.1

                                               B. Retroactivity
[18]   Father also contends that the trial court erred in ordering his child-support

       obligation to be retroactive to February 17, 2017, the date on which he

       petitioned for paternity of A.F. Father’s argument is essentially that he was




       1
         Father also claims that 34% of the Fields Tree Service’s loss of approximately $8000.00 for 2017 should be
       deducted from his income. Father does not explain precisely why or how the business’s loss should reduce
       his personal income.

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019                  Page 11 of 13
       providing enough care to A.F. between February 17 and May 19, 2017, that he

       should be relieved of any child support obligation for that period. If anything,

       however, the record indicates that Father was exercising less parenting time

       with A.F. before May 19, 2017, than he was after, when visitation pursuant to

       the Guidelines was started. Mother testified that for approximately seven

       months following November of 2016, Father spent time with A.F. while

       Mother was at work but did not exercise any overnight parenting time. After

       May 19, 2017, Father got that parenting time along with every other weekend

       and one evening a week. Although Father argues that he gave Mother

       thousands of dollars after November of 2016, even if we assume that this is true

       there is no evidence to establish that this went specifically to A.F.’s care.

       Indeed, the only specific expense identified by Father for which he gave Mother

       money was so that she could make some car payments. Father has failed to

       establish that the trial court’s order making Father’s child-support obligation

       retroactive to the date of his filing of the paternity petition is erroneous.2

                                 C. Uninsured Medical Expenses
[19]   Finally, Father contends that the trial court erred in ordering Father to pay for

       one-half of A.F.’s uninsured health-care expenses through July 9, 2018. Father




       2
         Father also contends that even if the trial court correctly made his child support obligations retroactive to
       February 17, 2017, the amount should have been $173.50 per week, as in the final order, instead of the
       $175.00 per week he paid pursuant to the provisional order. We note that prevailing on this argument would
       reduce his obligation $1.50 per week for thirteen weeks, or $19.50 altogether. In any event, it does not seem
       as though Father made this argument below. It is well-settled that “[i]ssues not raised before the trial court
       […] cannot be argued for the first time on appeal and are waived.” Dunaway v. Allstate Ins. Co., 813 N.E.2d
       376, 387 (Ind. Ct. App. 2004).

       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019                    Page 12 of 13
       supports this contention with his testimony that it was his understanding that

       his child-support payments from the temporary order were supposed to cover

       all of A.F.’s expenses, including medical expenses. In the absence of any

       authority or other evidence to support this contention, however, Father’s

       understanding does not establish that the trial court erred. In any event, Father

       does not explain how his fixed child-support payments were—or could have

       been—calculated to account for the inherently unpredictable medical needs of a

       young child like A.F. with any reasonable accuracy. Father has failed to

       establish error in this regard.



                                               Conclusion
[20]   We conclude that the trial court did not abuse its discretion in awarding

       primary physical custody of A.F. to Mother or in crafting a parenting-time

       schedule. We further conclude that the trial court did not err in ordering Father

       to pay $173.50 per week in child support, make child-support payments

       retroactive to February 17, 2017, or pay for half of A.F.’s uninsured medical

       expenses through July 9, 2018.

[21]   The judgment of the trial court is affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JP-2032 | March 13, 2019   Page 13 of 13